                       Case 8:16-cv-01790-JVS-AGR Document 224 Filed 03/13/20 Page 1 of 4 Page ID #:3779



                          1    RUSS AUGUST & KABAT
                               Marc A. Fenster (SBN 181067)
                          2    mfenster@raklaw.com
                          3    Benjamin T. Wang (SBN 228712)
                               bwang@raklaw.com
                          4    Andrew D. Weiss (SBN 232974)
                          5    aweiss@raklaw.com
                               Paul A. Kroeger (SBN 229074)
                          6    pkroeger@raklaw.com
                          7    Jacob R. Buczko (SBN 269408)
                               jbuczko@raklaw.com
                          8    Justin E. Maio (SBN 304428)
                          9    jmaio@raklaw.com
                               12424 Wilshire Boulevard, 12FL
                         10    Los Angeles, California 90025
                         11    310/826-7474 – Telephone
RUSS, AUGUST & KABAT




                               310/826-6991 – Facsimile
                         12
                               Attorneys for Plaintiff
                         13    SPEX TECHNOLOGIES, INC.
                         14
                                                   UNITED STATES DISTRICT COURT
                         15
                                                 CENTRAL DISTRICT OF CALIFORNIA
                         16
                         17
                               SPEX TECHNOLOGIES, INC.,                 Case No. 8:16-cv-01790-JVS-AGR
                         18
                                           Plaintiff,                   DECLARATION OF ANDREW D.
                         19                                             WEISS IN SUPPORT OF
                         20          v.                                 PLAINTIFF SPEX
                                                                        TECHNOLOGIES, INC.’S MOTION
                         21                                             FOR SUMMARY JUDGMENT OF
                               KINGSTON TECHNOLOGY                      NO INVALIDITY
                         22    CORPORATION, KINGSTON
                         23    DIGITAL, INC., KINGSTON                  Date:    April 6, 2020
                               TECHNOLOGY COMPANY, INC.,                Time:    1:30 p.m.
                         24    IMATION CORPORATION,                     Ctrm:    10C
                         25    DATALOCKER, INC., DATA                   Judge:   Hon. James V. Selna
                               LOCKER INTERNATIONAL, LLC,
                         26
                         27                Defendants.

                         28
                                DECLARATION OF ANDREW D. WEISS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT OF NO
                                                                   INVALIDTY
                       Case 8:16-cv-01790-JVS-AGR Document 224 Filed 03/13/20 Page 2 of 4 Page ID #:3780



                          1          I, Andrew D. Weiss, declare and state as follows:

                          2          1.     I am a member of the State Bar of California and an attorney at the firm

                          3    of Russ, August & Kabat, counsel of record for Plaintiff SPEX Technologies, Inc.

                          4    in the above-captioned action. I have personal knowledge of the facts set forth

                          5    herein, and if called upon to testify, could and would testify competently thereto.

                          6          2.     Attached as Exhibit 1 is a true and correct copy of the Expert Report of

                          7    John Villasenor, dated March 23, 2018.

                          8          3.     Attached as Exhibit 2 is a true and correct copy of excerpts of the

                          9    deposition of William Bialick, taken on February 20, 2018.

                         10          4.     Attached as Exhibit 3 is a true and correct copy of a document bearing

                         11    Bates number SPEX00001744.
RUSS, AUGUST & KABAT




                         12          5.     Attached as Exhibit 4 is a true and correct copy of excerpts of the

                         13    deposition of Russell D. Housley, taken on February 26, 2018.

                         14          6.     Attached as Exhibit 5 is a true and correct copy of the Expert Report of

                         15    John Villasenor, dated January 20, 2020.

                         16          7.     Attached as Exhibit 6 is a true and correct copy of excerpts of the

                         17    deposition of John Villasenor, Ph.D., taken on March 9, 2020.

                         18          8.     Attached as Exhibit 7 is a true and correct copy of a document bearing

                         19    Bates number SPEX00008838.

                         20          9.     Attached as Exhibit 8 is a true and correct copy of Defendants’ Joint

                         21    Invalidity Contentions, served on March 30, 2017.

                         22          10.    Attached as Exhibit 9 is a true and correct copy of a document bearing

                         23    Bates number SPEX00008870.

                         24          11.    Attached as Exhibit 10 is a true and correct copy of a document bearing

                         25    Bates number SPEX00008792.

                         26          12.    Attached as Exhibit 11 is a true and correct copy of excerpts of the

                         27    deposition of Thomas Hakel, taken on December 19, 2019.

                         28
                                                                          1
                                DECLARATION OF ANDREW D. WEISS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT OF NO
                                                                   INVALIDTY
                       Case 8:16-cv-01790-JVS-AGR Document 224 Filed 03/13/20 Page 3 of 4 Page ID #:3781



                          1          I declare under penalty of perjury pursuant to the laws of the United States
                          2    that the foregoing is true and correct.
                          3          Executed this 13th day of March, 2020 at Lititz, Pennsylvania.
                          4
                          5                                              By: /s/ Andrew D. Weiss
                                                                             Andrew D. Weiss
                          6
                          7
                          8
                          9
                         10
                         11
RUSS, AUGUST & KABAT




                         12
                         13
                         14
                         15
                         16
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28

                                DECLARATION OF ANDREW D. WEISS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT OF NO
                                                                   INVALIDTY
                       Case 8:16-cv-01790-JVS-AGR Document 224 Filed 03/13/20 Page 4 of 4 Page ID #:3782



                          1                             CERTIFICATE OF SERVICE
                          2          The undersigned hereby certifies that the foregoing document was
                          3    filed electronically in compliance with Local Rule CV-5(a) on March 13, 2020. As
                          4    such, this document was served on all counsel who have consented to electronic
                          5    service.
                          6    Dated: March 13, 2020                          /s/ Andrew D. Weiss
                          7                                              Andrew D. Weiss
                          8
                          9
                         10
                         11
RUSS, AUGUST & KABAT




                         12
                         13
                         14
                         15
                         16
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28

                                                                       17                   Case No. 2:16-cv-07349-JVS-AGR
                                               SPEX’S RESPONSE TO APRICORN’S RULE 50(A) MOTIONS
